Citation Nr: 0015286	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  97-16 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of overpayment of improved 
death pension benefits in the amount of $10, 267.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  He died in April 1994, and the appellant is 
his widow.  

This appeal arises from a January 1997 decision of the 
Committee on Waivers and Compromises of the Roanoke, Virginia 
Regional Office (RO), which denied the appellant's request 
for waiver of recovery of an overpayment of improved death 
pension in the amount of $10, 267 on the basis that recovery 
would not be against equity and good conscience.  This matter 
was previously before the Board in November 1998 at which 
time it was remanded to the RO for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The appellant began receiving monthly Social Security 
death benefits in May 1994, but failed to report this to the 
Department of Veterans Affairs (VA).

3.  In 1996 the Social Security Administration (SSA) informed 
VA of the appellant's receipt of social security benefits. 

4.  No fraud, misrepresentation or bad faith on the part of 
the appellant has been evidenced. 

5.  The veteran shares some fault in the creation of the 
overpayment of improved death pension benefits in the amount 
of $10, 627.00 by failing to report her social security 
income in a timely manner; this fault is mitigated by the 
veteran's notation on her original application for pension 
benefits that she had applied for social security benefits 
and by her failing health resulting in forgetfulness, 
confusion, decreased comprehension and difficulty in 
understanding instructions.

6.  VA was partially at fault in the creation of the 
overpayment because pension was awarded to the appellant in 
August 1994 based on no income when the VA was put on notice 
that the appellant had applied for social security benefits 
at the time of her original application in May 1994, but took 
no action to clarify whether social security benefits had 
been awarded.  

7.  The appellant's sole source of income is from social 
security benefits and a small amount from VA improved death 
pension benefits .  It would cause undue hardship to require 
repayment of the overpayment as it would deprive her of 
life's basic necessities.

8.  The appellant would be unjustly enriched if a waiver of 
recovery of the indebtedness is warranted.  

9.  Recovery of the overpayment would defeat the purpose of 
the benefit as the appellant is entitled to monthly payment 
of improved death pension.

10.  Reliance on VA benefits may have resulted in the 
appellant's relinquishment of state entitled benefits.



CONCLUSION OF LAW

The recovery of the overpayment of VA improved death pension 
benefits would be against equity and good conscience and, 
therefore, may be waived.  38 U.S.C.A. § 5203(a) (West 1991); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

On record is a death certificate showing that the veteran 
died in April 1994.

In May 1994 the appellant filed an application for death 
pension benefits.  In responding to the question on the 
application, "Have you applied or are you receiving or 
entitled to receive benefits from the Social Security 
Administration on your own behalf or on behalf of a child/ren 
in your custody?", the veteran checked "yes".  As to the 
question of the beginning date of such benefits, the veteran 
wrote "UNK".  

The appellant was granted VA death pension benefits in August 
1994 effective in June 1994.  In the August 1994 award letter 
the RO told the appellant that she must notify VA immediately 
if there was, among other things, any change in her income or 
net worth and that her pension was based on the fact that she 
had no countable income.  

In a June 1996 letter, the RO informed the appellant that a 
change was being made to her award of nonservice-connected 
death pension based on information that she had been entitled 
to receive social security benefits since 1994, thus causing 
her countable annual income to exceed the maximum annual 
income limits for a surviving spouse.  The appellant was 
further informed that she could lessen the overpayment of 
benefits by consideration of her annual medical expenses for 
the period of May 1994 to May 1995.

The appellant responded to the RO's letter in October 1996 by 
submitting a list of medical expenses from May 1994 to May 
1995 and requesting that her pension benefits be terminated 
to avoid a further overpayment.

Later in October 1996 the RO sent the appellant a notice of 
overpayment informing her that she owed VA $10, 627.00.  

Also in October 1996 the RO sent the veteran a letter 
approving her claim for pension while taking into account her 
receipt of social security benefits.

In December 1996 the appellant completed a Financial Status 
Report showing total monthly income of $611.00 from social 
security.  She also listed monthly expenses of food, 
utilities and heat, prescription drugs, medical treatment, 
health insurance and household expenses totaling $882.95.  
She noted that she could not contribute anything on a monthly 
basis to her debt and stated that she did not how the 
overpayment occurred - only that she had no means to repay it 
at the time.  She requested that she be granted a waiver in 
the amount of the overpayment.  

In January 1997 the Committee on Waivers and Compromises 
denied the appellant's request for a waiver of the $10, 
627.00 overpayment.  

In a February 1997 Notice of Disagreement, the appellant said 
that she had no means to repay the debt and that she had 
indicated when she applied for VA benefits that she had 
applied for social security.  She said that at the time she 
filed her VA application she did not know if she would be 
approved for SSA benefits, or when.  She also said that she 
didn't realize that she was required to report the social 
security and thought that VA would make any necessary 
adjustments.

In April 1997 a private nurse who was caring for the 
appellant submitted a statement stating that ever since the 
appellant filed her application for VA benefits she has 
become increasingly forgetful, confused at times and was in 
poor health.  She said that the appellant had very poor 
comprehension when receiving notification of something by 
letter, and had failed to inform family members when 
important information had been sent to her.  She said that 
the appellant did not understand that she was not eligible 
for the VA benefits once she began receiving social security.  
She further said that due to the high cost of medical bills 
and medication incurred secondary to the appellant's illness, 
it had been and remained impossible for her to remain 
independent with only social security benefits.  She said 
that had the appellant's family known that the appellant was 
not eligible to receive VA benefits she would have been able 
to apply for state funded plans to help with her medical 
costs and possibly other expenses.  She added that the 
appellant was going to apply for state Medicaid and food 
stamps.

The appellant contends in her April 1997 substantive appeal 
that due to her medical condition she just did not read and 
or understand that other income was reportable.

In June 1997 the RO received a Medical Statement For 
Consideration For Aid & Attendance For Claimant signed by a 
physician.  This form reflects diagnoses of diabetes and 
urinary tract infection and notes that the veteran presently 
had home health aides to assist her with personal care.  This 
form also notes that the veteran had a poor memory, poor 
comprehension and was slightly confused at times making it 
difficult for her to understand instructions.

In November 1998 the Board remanded this matter for 
clarification as to when the appellant actually began 
receiving benefits from SSA.  

In September 1999 the RO contacted the SSA by telephone 
regarding the actual date that the appellant began receiving 
benefits.  The SSA informed the RO that the appellant was 
first paid $255 in April 1994 followed by $580 in May 1994 
and $596 in January 1995.  

In written correspondence in August 1999, the SSA informed 
the RO that the appellant had filed an application for 
widow's benefits in April 1994 and received her first widow's 
check of $580 in May 1994.

Also in August 1999 the appellant completed an Improved 
Pension Eligibility Report stating that her gross monthly 
income was $650.05 from social security.  She also said that 
she was covered by Medicare and had a net worth of $0.00.  
She submitted a Medical Expense Report showing medical 
expenses from January 1998 to December 1998 in the amount of 
$3766.15.

II.  Legal Analysis

Initially, the Board finds that the appellant's claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The Board is 
also satisfied that all relevant facts regarding this claim 
has been properly developed to the extent indicated by law 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

A review of the record indicates that in the decision of 
January 1997, the Committee did not find fraud, 
misrepresentation, or bad faith on the part of the appellant 
with respect to the creation of the overpayment at issue.  
The Board, after an independent review of the record, concurs 
with this determination.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a) (West 
1991).  However, to dispose of this matter on appeal, the 
Board must determine whether the recovery of the overpayment 
would be against the principles of equity and good 
conscience, thereby permitting waiver under 38 U.S.C.A. 
§ 5302(a) (West 1991) and 38 C.F.R. §§ 1.963(a), 1.965(a) 
(1999).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
government's rights.  38 C.F.R. § 1.965(a) (1999).  In such a 
determination consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; whether repayment of 
the debt would defeat the purpose for which it was intended 
and whether there was a changing of position to one's 
detriment.  38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.965 
(1999).

Despite the appellant's contentions that she was unaware that 
she had to report social security income, she was told in an 
August 1994 VA award letter that she must notify VA 
immediately if there was any change in her income or net 
worth and that her pension was based on no countable income.  
Thus, it cannot be said that she is not without fault in the 
creation of the overpayment.  However, her fault is mitigated 
by the fact that she stated on her application for improved 
pension benefits that she had applied for SSA benefits and 
that the beginning date was unknown.  It is quite conceivable 
that she completed her application for VA benefits prior to 
receiving her first SSA widow's check.  Her fault in this 
matter is also mitigated by health concerns.  In this regard, 
a registered nurse who has been caring for the appellant 
submitted a letter to the RO in April 1997 stating that the 
appellant had been increasingly forgetful, confused at times, 
was in poor health and did not understand that she was not 
eligible for VA benefits while receiving SSA benefits.  
Similarly, the record contains a medical statement for Aid 
and Attendance purposes wherein the physician noted that the 
appellant had a poor memory, poor comprehension, and was 
slightly confused making it difficult for her to understand 
instructions.

It also appears that there was a degree of fault on the part 
of the VA in the creation of the overpayment in this case.  
At the time of the original application for death benefits in 
May 1994, the appellant reported that she had applied for 
social security benefits, but did not know what the amount of 
the benefit would be.  The RO never took any action to 
clarify this matter, but awarded pension benefits in August 
1994 based on no income from any source.  Given the fact that 
the VA had been previously put on notice that the appellant 
had applied for social security, the Board finds that VA was 
at fault in a manner which was approximately equal in degree 
to the fault of the appellant.  

With respect to undue hardship, a finding of financial 
hardship is justified if the collection of the indebtedness 
would deprive the appellant of food, clothing, shelter, or 
other basic necessities.  In this regard, the appellant 
completed a Financial Status Report in December 1999 showing 
that her monthly expenses of $882.95 exceeded her monthly 
social security income of $611.00.  In August 1999 the 
appellant reported only a slight increase in her social 
security benefits of $650.05.  The veteran's current income 
also includes a small amount of VA nonservice-connected death 
pension benefits ($129.00 effective on May 1, 1997).  This 
results in a monthly deficit of $103.90.  The veteran's 
private nurse stated in an April 1997 letter that with the 
appellant's high cost of medical bills and medications 
incurred secondary to her illness, it had been and would 
continue to be impossible for her to remain independent with 
only social security benefits.  She went on to state that the 
veteran was unable to meet her monthly expenses and was at 
that time applying for state Medicaid and food stamps.  

In regard to unjust enrichment, a waiver of the indebtedness 
would unjustly enrich the appellant because she received 
monetary benefits to which she had no legal entitlement.

Another factor to consider is whether the recovery of the 
overpayment would defeat the purpose for which the benefits 
are intended.  In this case, the appellant is entitled to 
improved death pension benefits, and withholding some of 
these benefits  to repay the debt would defeat the purpose of 
the benefits. 

As far as changing positions to one's detriment, the 
appellant's nurse said that had the appellant or her family 
been aware that the appellant was not eligible for VA 
benefits, the appellant would have applied for state funded 
plans to help with her medical costs and possibly other 
expenses.  Thus an argument can be made that the appellant's 
reliance on VA death pension benefits deprived her of years 
of possible entitlement to state benefits.  

The circumstances of this case as noted above indicate a need 
for reasonableness and moderation in the exercise of the 
Government's right to collect the debt charged to the 
appellant, especially when considering that recovery of the 
overpayment would result in undue hardship, in that it would 
deprive the appellant of basic necessities.  The Board 
concludes that recovery of the overpayment would be against 
equity and good conscience.  Accordingly, the appellant's 
request for Waiver of recovery of the overpayment of improved 
death pension benefits in the amount of $10, 267.00, is 
granted.  38 U.S.C.A. § 5302(a) (West 1991); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (1999).



ORDER

Entitlement to a waiver of recovery of an overpayment of VA 
improved death pension benefits in the amount of $10, 267.00, 
is granted.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals



 

